Name: Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers
 Type: Directive
 Subject Matter: deterioration of the environment;  technology and technical regulations;  energy policy;  electronics and electrical engineering;  consumption;  marketing
 Date Published: 1996-10-18

 Avis juridique important|31996L0060Commission Directive 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driers Official Journal L 266 , 18/10/1996 P. 0001 - 0027COMMISSION DIRECTIVE 96/60/EC of 19 September 1996 implementing Council Directive 92/75/EEC with regard to energy labelling of household combined washer-driersTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources of household appliances (1), and in particular Articles 9 and 12 thereof,Whereas electricity use by combined washer-driers accounts for a significant part of total Community energy demand; whereas the scope for reduced energy use by these appliances is substantial;Whereas a better washing performance often requires a higher consumption of water and energy; whereas information on the washing performance of an appliance is helpful in evaluating the information on its energy and water consumption; whereas this will help consumers make a choice of appliance which is consistent with the rational use of energy;Whereas the Community, confirming its interest in an international standardization system capable of producing standards that are actually used by all partners in international trade and of meeting the requirements of Community policy, invites the European standards organizations to continue their cooperation with international standards organizations;Whereas the European Committee for Standardization (CEN) and the European Committee for Electrotechnical Standardization (Cenelec) are the bodies recognized as competent to adopt harmonized standards in accordance with the general guidelines for cooperation between the Commission and these two bodies signed on 13 November 1984; whereas, within the meaning of this Directive, a harmonized standard is a technical specification (European standard or harmonization document) adopted by Cenelec, on the basis of a remit (mandate) from the Commission in accordance with the provisions of Council Directive 83/189/EEC of 28 March 1983 laying down a procedure for the provision of information in the field of technical standards and regulations (2), as last amended by Commission Decision 96/139/EEC (3), and on the basis of those general guidelines;Whereas the measures provided for in this Directive are in accordance with the opinion of the committee set up under Article 10 of Directive 92/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to electric mains operated household combined washer-driers. Appliances that can also use other energy sources are excluded.2. The information required by this Directive shall be measured in accordance with harmonized standards, the reference numbers of which have been published in the Official Journal of the European Communities and for which Member States have published the reference numbers of the national standards transposing those harmonized standards. Throughout this Directive any provisions requiring the giving of information relating to noise shall apply only where that information is required pursuant to Article 3 of Council Directive 86/594/EEC (4). This information, where required, shall be measured in accordance with that Directive.3. The harmonized standards referred to in paragraph 2 shall be drawn up under mandate from the Commission in accordance with Directive 83/189/EEC.4. In this Directive, except where the context otherwise requires, expressions used have the same meaning as in Directive 92/75/EEC.Article 21. The technical documentation referred to in Article 2 (3) of Directive 92/75/EEC shall include:- the name and address of the supplier,- a general description of the model, sufficient for it to be uniquely identified,- information, including drawings as relevant, on the main design features of the model and in particular items which appreciably affect its energy consumption,- reports of relevant measurement tests carried out on the model under the test procedures of the harmonized standards referred to in Article 1 (2) of this Directive,- operating instructions, if any.2. The label referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex I to this Directive. The label shall be placed on the outside of the front or top of the appliance, in such a way as to be clearly visible and not obscured.3. The content and format of the fiche referred to in Article 2 (1) of Directive 92/75/EEC shall be as specified in Annex II to this Directive.4. In the circumstances covered by Article 5 of Directive 92/75/EEC, and where the offer for sale, hire or hire purchase is provides by means of a printed communication, such as a mail order catalogue, then that printed communication shall include all the information specified in Annex III to this Directive.5. The energy efficiency class of an appliance, and its washing performance class, shall be as determined in accordance with Annex IV.Article 3Member States shall take all necessary measures to ensure that all suppliers and dealers established in their territory fulfil their obligations under this Directive.Article 41. Member States shall adopt and publish the laws, regulations and administrative provisions necessary to comply with this Directive by 15 July 1997. They shall immediately inform the Commission thereof. They shall apply those provisions from 1 August 1997.However, Member States shall, until 31 January 1998, permit:- the placing on the market, the commercialization and/or the display of products and- the distribution of printed communications referred to in Article 2 (4)which do not conform with this Directive.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field covered by this Directive.Article 5This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 6This Directive is addressed to the Member States.Done at Brussels, 19 September 1996.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 297, 13. 10. 1992, p. 16.(2) OJ No L 109, 26. 4. 1983, p. 8.(3) OJ No L 32, 10. 2. 1996, p. 31.(4) OJ No L 334, 6. 12. 1986, p. 24.ANNEX I THE LABEL Label design 1. The label shall be the relevant language version, chosen from the following illustrations:>REFERENCE TO A GRAPHIC>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>2. The following notes define the information to be included:Note:I. Supplier's name or trade mark.II. Supplier's model identifier.III. The energy efficiency class of the model, determined in accordance with Annex IV. This indicator letter shall be placed at the same level as the relevant arrow.IV. Without prejudice to any requirements under the Community Eco-label scheme, where a model has been granted a 'Community Eco-label` pursuant to Council Regulation (EEC) No 880/92 (1), a copy of the Eco-label may be added here. The 'washer-drier label design guide` referred to below, explains how the Eco-label may be included in the label.V. Energy consumption in kWh per complete operating (washing, spinning and drying) cycle using standard 60 ° C cotton cycle, and 'dry cotton` drying cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).VI. Energy consumption in kWh per washing (washing and spinning only) cycle using standard 60 ° C cotton cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).VII. Washing performance class determined in accordance with Annex IV.VIII. Maximum spin speed attained for standard 60 ° C cotton cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).IX. Capacity (in kg) of appliance for standard 60 ° C cotton cycle (without drying), determined in accordance with the harmonized standards referred to in Article 1 (2).X. Capacity (in kg) of appliance for 'dry cotton` (drying) cycle, determined in accordance with the harmonized standards referred to in Article 1 (2).XI. Water consumption, in litres, per complete operating (washing, spinning and drying) cycle using standard 60 ° C cotton washing cycle and 'dry cotton` drying cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).XII. Where applicable, noise during washing, spinning and drying cycles using standard 60 ° C cotton washing cycle and 'dry cotton` drying cycle, determined in accordance with Council Directive 86/594/EEC (2).Note:The equivalent terms in other languages to those given above are set out in Annex V.Printing 3. The following defines certain aspects of the label:>REFERENCE TO A GRAPHIC>>REFERENCE TO A FILM>Colours used:CMYK cyan, magenta, yellow, black.Ex. 07X0: 0 % cyan, 70 % magenta, 100 % yellow, 0 %black.Arrows- A: X0X0- B: 70X0- C: 30X0- D: 00X0- E: 03X0- F: 07X0- G: 0XX0Outline colour X070All text is in black. The background is white.Complete printing information is contained in a 'Washer-drier energy label design guide`, which is for information only, obtainable from:The Secretary of the Committee on energy labelling and standard product information for household appliances,Directorate-General Energy XVII,European Commission,Rue de la Loi/Wetstraat 200,B-1049 Brussels.(1) OJ No L 99, 11. 4. 1992, p. 1.(2) OJ No L 344, 6. 12, 1986, p. 24. The relevant noise measurement standards are EN 60704-2-4 for washing and spinning, and EN 60704-2-6 for drying and EN 60704-3.ANNEX II THE FICHE The fiche shall contain the following information. The information may be given in the form of a table covering a number of models supplied by the same supplier. The information shall be given in the order specified below unless it is contained in a more general description of the appliance:1. Supplier's trade mark.2. Supplier's model identifier.3. The energy efficiency class of the model determined in accordance with Annex IV. Expressed as 'Energy efficiency class . . . on a scale of A (more efficient) to G (less efficient)`. Where this information is provided in a table this may be expressed by other means provides it is clear that the scale is from A (more efficient) to G (less efficient).4. Where the information is provides in a table, and where some of the appliances listed in the table have been granted a 'Community Eco-label` pursuant to Regulation (EEC) No 880/92, this information may be included here. In this case the row heading shall state 'Community Eco-label`, and the entry shall consist of a copy of the Eco-label mark. This provision is without prejudice to any requirements under the EU Eco-label scheme.5. Energy consumption for washing, spinning, and drying, in kWh per complete operating cycle as defined in Annex I note V.6. Energy consumption for washing and spinning only, in kWh per washing cycle as defined in Annex I note VI.7. Washing performance class determined in accordance with Annex IV. Expressed as 'Washing performance class . . . on a scale of A (higher) to G (lower)`. This may be expressed by other means provided it is clear that the scale is from A (higher) to G (lower).8. Water extraction efficiency for a standard 60 ° C cotton washing cycle, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2). Expressed as 'Water remaining after spin . . . % (as a proportion of dry weight of wash)`.9. Maximum spin speed attained as defined in Annex I note VIII.10. Washing capacity of appliance for a standard 60 ° C cotton washing cycle, as defined in Annex I note IX.11. Drying capacity of appliance for a standard 'dry cotton` drying cycle, as defined in Annex I note X.12. Water consumption for washing, spinning and drying, in litres per complete operating cycle as defined in Annex I note XI.13. Water consumption for washing and spinning only, in litres, per standard 60 ° C cotton washing (and spinning) cycle determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).14. Washing and drying time. Programme time for complete operating cycle (60 ° C cotton washing and 'dry cotton` drying), for rated washing capacity, determined in accordance with the test procedures of the harmonized standards referred to in Article 1 (2).15. Suppliers may include information under points 5 to 14 above in respect of other wash and/or drying cycles.16. The consumption of energy and water equal to 200 times the consumption expressed in points 5 (energy) and 12 (water). This shall be expressed as 'estimated annual consumption for a four-person household, always using the drier (200 cycles)`.17. The consumption of energy and water equal to 200 times the consumption expressed in points 6 (energy) and 13 (water). This shall be expressed as 'estimated annual consumpting for four-person household, never using the drier (200 cycles)`.18. Where applicable, noise during washing, spinning and drying cycles using standard 60 ° C cotton washing cycle and 'dry cotton` drying cycle, in accordance with Directive 86/594/EEC.The information on the label may be given in the form of a representation of the label in colour or in black and white.Note:The equivalent terms in other languages to those given above are set out in Annex V.ANNEX III MAIL ORDER AND OTHER DISTANCE SELLING Mail order catalogues and other printed communications referred to in Article 2 (4) shall contain the following information, given in the order specified:1. Energy efficiency class (Annex II point 3)2. Energy consumption (washing, spinning and drying) (Annex II point 5)3. Energy consumption (washing and spinning only) (Annex II point 6)4. Washing performance class (Annex II point 7)5. Water extraction efficiency (Annex II point 8)6. Maximum spin speed (Annex II point 9)7. Capacity (washing) (Annex II point 10)8. Capacity (drying) (Annex II point 11)9. Water consumption (washing, spinning and drying) (Annex II point 12)10. Water consumption (washing and spinning only) (Annex II point 13)11. Estimated annual consumption for a four-person household, always using the drier (200 cycles) (Annex II point 16)12. Estimated annual consumption for a four-person household, never using the drier (200 cycles) (Annex II point 17)13. Noise, where applicable (Annex II point 18)Where other information contained in the fiche is provided, it shall be in the form specified in Annex II and shall be included in the above table in the order required for the fiche.Note:The equivalent terms in other languages to those given above are set out in Annex V.ANNEX IV ENERGY EFFICIENCY CLASS 1. The energy efficiency class of an appliance shall be determined in accordance with Table 1:>TABLE>2. The washing performance class of an appliance shall be determined in accordance with Table 2:>TABLE>ANNEX V >TABLE>